*1106Opinion
THE COURT.
Lewis Robert Titus, Jr., admitted to the State Bar in 1973, was arrested in May 1985 for carrying a concealed firearm (Pen. Code, § 12025, subd. (b)) and in June 1985 for carrying a loaded firearm (Pen. Code, § 12031) and reckless driving (Veh. Code, §23103). He pleaded guilty to those charges and was placed on probation. We referred the matter to the State Bar for a hearing, report, and recommendation on whether the facts and circumstances involved moral turpitude or other misconduct warranting the imposition of discipline and, if so found, as to the discipline to be imposed. Although the hearing panel recommended termination by admonition, the Review Department, concluding there was misconduct warranting discipline, recommended he be publicly reproved and ordered to take and pass the Professional Responsibility Examination.
Titus was granted relief from default and allowed to file late objections but he did not request oral argument. (Cal. Rules of Court, rule 951(d).) He correctly notes a lack of evidence to support a finding that he pleaded guilty to carrying a concealed firearm in 1983; in context, however, the reference is clearly to the May 1985 incident and the error is de minimis.
This court, after reviewing the entire record and considering the facts and circumstances, has concluded the recommendation should be followed. Lewis Robert Titus, Jr., is publicly reproved and this opinion shall serve as such reproval. It is further ordered that he take and pass the Professional Responsibility Examination within one year of the effective date of this opinion. (See Segretti v. State Bar (1976) 15 Cal.3d 878, 891, fn. 8 [126 Cal.Rptr. 793, 544 P.2d 929].) This opinion is effective March 17, 1989.